Citation Nr: 0925552	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by weight gain and loss including irritable bowel syndrome 
(IBS), gastroesophageal reflux disease (GERD), and chronic 
diarrhea, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran had active military service from September 1986 
to April 1987 and March 1988 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a 
disability manifested by weight gain/loss.  The Board 
remanded this case for additional development in November 
2006.  At that time, the issue on appeal was characterized as 
entitlement to service connection for a disability manifested 
by weight gain and loss.  

Meanwhile, a November 2005 rating decision granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 70 percent rating, effective from October 1, 2003.  
Then, a February 2006 rating decision assigned a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective from October 1, 2003.  
Finally, a May 2006 rating decision increased the 70 percent 
to a scheduler 100 percent rating for the service-connected 
PTSD, effective from October 1, 2003.

The claims file was subsequently transferred to the RO in 
Nashville, Tennessee.  

In the November 2006 Board remand, the Board referred the 
Veteran's claim for entitlement to service connection for an 
undiagnosed illness due to his period of service in the 
Persian Gulf War.  His representative contends that the 
undiagnosed illness is manifested by IBS, GERD, sleep 
disturbances, and weight gain/loss.  In essence, the Veteran 
originally sought service connection for a disability 
manifested by weight gain/loss, and his representative 
subsequently filed a separate claim of service connection for 
Persian Gulf War undiagnosed illness manifested by irritable 
bowel syndrome, gastroesophageal reflux, and weight 
gain/loss.  Given the nature of these claims, the medical 
evidence of record, the confusion between the RO and the 
Veteran's attorney regarding the issue(s), and to ensure that 
the Veteran's contentions are all considered, the issue for 
the Board's consideration was recharacterized as a claim of 
service connection for a disability manifested by weight gain 
and loss, to include IBS, GERD, and chronic diarrhea.  To 
assure adequate due process, the Board remanded the entire 
matter to the RO for additional development of the record in 
November 2008.  


FINDINGS OF FACT

1.  The Veteran was never able to obtain or maintain an 
acceptable weight during service; his weight fluctuated 
between 160 pounds and 195 from 1986 to 1993, and the in-
service weight gain has never been deemed a chronic disabling 
condition, or illness (diagnosed or undiagnosed).  

2.  Neither IBS with chronic diarrhea, nor GERD were shown in 
service and they are not shown to be otherwise related to 
military service; the IBS and GERD are known diagnoses, not 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness.  

3.  The Veteran's post-service weight gain is, as likely as 
not, a side effect of the medications taken for the service-
connected PTSD, as well as a sedentary lifestyle, and it is 
not related to his IBS or GERD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifested by weight gain or loss, IBS, GERD, 
and/or chronic diarrhea, to include as symptoms of an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.310 3.317 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003 and February 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the pre-adjudicatory notification did not advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection; and did 
not notify the Veteran as to the law and regulation governing 
claims based on undiagnosed illness, no new disability rating 
or effective date for award of benefits will be assigned as 
the claim of service connection for a disability manifested 
by weight gain or loss, IBS with chronic diarrhea, and/or 
GERD is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defects by sending 
subsequent letters to the Veteran in June 2004 and October 
2004 that advised the Veteran as to the law and regulations 
governing claims based on undiagnosed illness; and, sent 
letters to the Veteran in November 2006, and December 2008 
that specifically notified the Veteran regarding the 
assignment of disability ratings and effective dates for any 
grant of service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  To that end, the Board remanded the case 
in November 2006 and November 2008 to assure that the Veteran 
was afforded adequate due process and ample opportunity to 
substantiate his claims.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection

The Veteran seeks service connection for a disability 
manifested by weight gain or loss, IBS with chronic diarrhea, 
and/or GERD, to include as symptoms of an undiagnosed 
illness.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service personnel records show the Veteran earned the 
Southwest Asia Service Medal with two Bronze Service Stars, 
an Air Assault Badge, and a Combat Infantryman Badge.  Thus, 
this shows the Veteran served in the Persian Gulf War and had 
combat service. 

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumptive period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2008).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6- 
month period of chronicity. See 38 C.F.R. § 3.317(a)(2), (3).

The service treatment records (STRs) show the Veteran had 
problems staying under the maximum weight requirements during 
his service.  Entrance examination from 1986 listed the 
Veteran's weight at 172 pounds.  In May 1987, the Veteran's 
weight was listed as 160 pounds.  In February 1988, the 
Veteran weighed 167, which was still considered overweight.  
At the end of his service, nearly seven years later, in March 
1993, he weighed 195 pounds at 5 feet 7 inches tall.  The 
Veteran's March 1993 discharge examination indicated that the 
Veteran had gained 13 pounds in the past couple of months.  
STRs from 1988 through 1992 show that the Veteran was put on 
a diet plan for weight loss.  Given the 1986 weight of 172 
pounds, it appears that the Veteran struggled with his weight 
during his entire period of service.  

The STRs also reflect that the Veteran abused alcohol and 
smoked cigarettes.  There was a note of a questionable 
thyroid disorder and the Veteran claimed that his thyroid 
gland had swelled up each year since the age of five, but 
spontaneously decreased on its own.  A thyroid function test 
(TFT) in March 1993 yielded normal results.  The STRs also 
reflect complaints of diarrhea and assessments of 
gastroenteritis in December 1988 and August 1989.  He served 
in Saudi Arabia from December 26, 1990 to May 8, 1991.

After service, a March 2004 VA gastroenterology consult 
report shows complaints of watery and loose bowel movements 
per day for the last 10 years, worse for the last two years, 
dark red blood present in every stool, and abdominal pain 
sharp in nature.  The Veteran reported that he had gained 50 
pounds over the last year, although their was no current 
weight recorded at the time of the 2004 consult.  The 
assessment was chronic diarrhea and hematochozeia.  The 
examiner also determined that it was likely the Veteran had 
irritable bowel syndrome and hemorrhoids.  An 
esophagogastroduodenoscopy (EGD) showed severe ulcerative 
esophagitis involving the distal one third of the esophagus; 
diffuse gastric mucosa erythema with edema and erosions; and 
duodenitis.

At a March 2007 VA examination, the Veteran's weight was 226 
pounds.  The examiner noted that the Veteran's STRs showed an 
inability to lose an adequate amount of weight during 
service; however, the examiner determined that the weight 
fluctuation was less likely than not related to the Veteran's 
IBS or GERD, both of which were not diagnosed until 2004.  
The examiner noted that there was no documented history of 
those problems in the military records and thus the Veteran's 
assertions were not supported by the record.  The examiner 
further found that severe esophagitis could lead to weight 
loss as well as irritable bowel syndrome but neither of these 
illnesses caused weight gain.

At a VA examination in February 2009, the Veteran's claims 
file was reviewed by the examiner.  The examiner noted that 
the Veteran's IBS was diagnosed in 2004 and the onset of GERD 
was noted around that same time.  The Veteran took 
medications for both disorders, and his response to treatment 
was only fair.  The Veteran continued to have symptoms of 
nausea, vomiting, diarrhea, constipation, indigestion, 
heartburn and hemorrhoids.  The Veteran reported the onset of 
weight fluctuation was first noted in 1990.  He reported 
rapid weight changes as much as 50-75 pounds. 

The diagnoses on examination were GERD, IBS, and weight 
gain/loss.  The examiner determined that all of the symptoms, 
abnormal physical findings, and abnormal laboratory test 
results were part of a known clinical diagnosis.  The 
examiner opined that the Veteran's IBS with chronic diarrhea, 
GERD and weight changes were not caused by or a result of 
military service.  The examiner first pointed out that the 
diagnoses of IBS (with diarrhea) and GERD were discrete 
(known) diagnoses.  The examiner also explained that there 
was no in-service diagnosis of IBS or GERD, and moreover, the 
only reference to nausea or diarrhea was in relationship to 
short-term (acute) illnesses such as gastroenteritis.  The 
examiner reiterated that the IBS and GERD were known clinical 
diagnoses, and unrelated to any undiagnosed illness.  In 
addition, the examiner explained that GERD was commonly 
experienced by people with a diagnosis of IBS.  

The examiner agreed that the STRs revealed intermittent 
intervention for weight gain during service; however, the 
examiner also pointed out that there were no medical records 
to support the Veteran's assertions of extreme and rapid 
fluctuations of weight gain that occurred after service.  The 
examiner specifically noted that the Veteran's many 
medications included those that caused weight changes.  The 
examiner therefore concluded that it was most likely that the 
Veteran's weight problem since discharge from service was 
related to medication side effects coupled with a sedentary 
lifestyle, at least in part related to his PTSD symptoms that 
were exacerbated when he left home.  In this regard, the 
examiner specifically stated that the Veteran's weight 
changes were not related to the Veteran's military service or 
to any undiagnosed illness.

In sum, the Veteran has a current diagnosis of IBS and a 
current diagnosis of GERD.  These two disabilities were first 
shown many years after discharge from service, and the 
medical evidence of record indicates that neither of these 
disorders are related to service.  Finally, as the symptoms 
of irritable bowel and GERD are attributable known clinical 
diagnoses, they are not considered symptoms of an undiagnosed 
illness.  Although 38 C.F.R. § 3.317(a)(2)(i)(B)(3) refers to 
IBS as a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms, the VA 
examiner in February 2009 specifically, and repeatedly, 
referred to the Veteran's IBS as a known clinical diagnosis.  
Significantly, the Board is required to base its decisions on 
independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

With regard to the Veteran's weight fluctuation, there is no 
competent evidence in the claims file to support the 
Veteran's notion that his in-service weight fluctuation is a 
chronic illness.  The Veteran's inability to obtain an 
adequate weight during service is clearly documented in the 
STRs; however, nowhere is it indicated, or even suggested 
that the Veteran's in-service weight gain over a period of 
six years was a chronic disability, or was associated with a 
chronic disability.  The Veteran's weight in 1986 was 172 
pounds.  In May 1987, the Veteran's weight was listed as 160 
pounds.  In February 1988, the Veteran weighed 167, and in 
1993, nearly seven years later, the Veteran weighed 195 
pounds.  Although the Veteran's March 1993 discharge 
examination indicated that the Veteran had gained 13 pounds 
in the past couple of months; there was no indication that 
such weight gain was considered an illness or disability, or 
that it was associated with such.  

After service, the Veteran apparently gained even more 
weight, and in March 2007, he weighed 226 pounds.  
Nevertheless, there is no evidence of record connecting the 
Veteran's post-service weight gain to any disease, injury or 
other event in service, including undiagnosed illness.  The 
weight fluctuation has never been considered as a symptom of 
a medically unexplained illness.  The competent medical 
evidence of record, which includes the February 2009 opinion, 
indicates that this more recent weight gain is as likely as 
not due to the Veteran's service-connected PTSD medication 
side effects and sedentary lifestyle.  In light of this 
opinion, the Veteran's post-service weight gain is not 
considered to be a symptom of an undiagnosed illness.  
Rather, this uncontroverted medical opinion suggests that, in 
essence, the Veteran's weight gain is as likely as not 
indirectly related to the service-connected PTSD because it 
is secondary to the medications and sedentary lifestyle 
related thereto.  

Although the medical evidence of record establishes an 
indirect link between the service-connected PTSD and weight 
gain, a separate grant of service connection for weight 
gain/loss on a secondary basis is not warranted, as there is 
no indication that the weight gain is a disability in and of 
itself.  Moreover, according to 38 C.F.R. § 3.310(a), when 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition; and, significantly, the Veteran's 
service-connected PTSD is already rated as 100 percent 
disabling.  Thus, inclusion of weight gain as a symptom of 
the service-connected PTSD, would not result in a higher 
disability rating because the Veteran is already in receipt 
of the maximum allowable scheduler rating for that 
disability.  

Moreover, the medical evidence of record has never shown that 
the Veteran has a separately ratable disability manifested by 
weight gain/loss and the symptom of weight gain/loss has been 
attributed to a known diagnosis, service connection for a 
disability manifested by weight gain is not warranted.  

The preponderance of the evidence is against the claim of 
service connection for a disability manifested by weight gain 
and loss including irritable bowel syndrome (IBS), 
gastroesophageal reflux disease (GERD), and chronic diarrhea, 
to include as secondary to an undiagnosed illness; there is 
no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for a disability manifested by weight gain 
and loss including irritable bowel syndrome (IBS), 
gastroesophageal reflux disease (GERD), and chronic diarrhea, 
to include as secondary to an undiagnosed illness, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


